STATE OF LOUISIANA

            COURT OF APPEAL, FIRST CIRCUIT

STEVEN            A.    MARKS       AND         ERIN       L.                                        NO.         2021    CW    1333
MARKS


VERSUS


UNITED            PROPERTY &               CASUALTY                                                JANUARY             31,    2022
INSURANCE               COMPANY




In    Re:               United            Property &                 Casualty          Insurance         Company,            applying
                        for        supervisory                  writs,        22nd          Judicial         District          Court,
                        Parish            of    St.       Tammany,          No.    2019- 10- 197.



BEFORE:                 McDONALD,               LANIER,          AND       WOLFE,       JJ.


            WRIT            NOT         CONSIDERED.                     This           writ       application            fails        to

comply            with        Uniform Rules                     of    Louisiana             Courts      of    Appeal,         Rule    4-
5( B), (          C)(    6), (      8),         and (      11)        because          the    attached           documents           and

exhibits                are       not     identified                 and  consecutively numbered;  it does
not        include            a    signed         copy          of    the  judgment at issue; it  does not
contain            a     copy       of         the    petition;             and        it    does    not      contain         a    copy
of    the         notice           of     intent           or    the       return        date      order.          In    addition,
in     the             event        a      new        writ           application              is     filed,            this       court

requires a copy of the pertinent hearing transcript.

            Supplementation                           of        this         writ            application               and/ or        an

application                   for rehearing will not be considered.                                              Uniform          Rules
of    Louisiana                  Courts         of    Appeal,          Rules       2- 18. 7       and    4- 9.


            In     the           event         relator          seeks       to     file       a    new       application          with

this         court,                it      must            contain           all            pertinent          documentation,
including                the       missing            items           noted       above,          and    must       comply        with

Uniform            Rules           of     Louisiana              Courts           of    Appeal,         Rule      2- 12. 2.          Any
new        application                  must         be    filed        on    or        before       March        3,     2022,       and

must contain a copy of this ruling.

                                                                       JMM
                                                                       WIL

                                                                       EW




COURT       OF APPEAL,                  FIRST         CIRCUIT




ZL) I QT). ,
       J;    Y;


       DEPUTY            CBERK OF COURT
                   FOR     THE      COURT